Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 1 of 11 PageID 1268




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 UNITED STATES OF AMERICA

       v.                                       CASE NO. 8:20-cr-206-TPB-AEP

 MUHAMMED MOMTAZ AL-AZHARI


            GOVERNMENT’S RESPONSE TO DEFENDANT’S
        MOTION TO STRIKE LANGUAGE FROM THE INDICTMENT

       The United States of America files this response in opposition to the motion of

 the Defendant, Muhammed Momtaz Al-Azhari, to strike alleged surplusage

 language from the indictment (Doc. 153).

                             MEMORANDUM OF LAW

       The Defendant’s motion is an attempt to rewrite the indictment to focus on his

 preferred theory of prosecution. The language in question is not surplusage, and,

 even if it was, the Defendant has not met the exacting standard for striking it.

 Accordingly, his motion should be denied.

                               I.     Procedural history

       On May 26, 2020, and the Defendant was federally arrested pursuant to a

 criminal complaint. On June 23, 2020, a grand jury returned an indictment charging

 him with violations of 18 U.S.C. § 2339B and 26 U.S.C. § 5861(b) and (d). As to the

 § 2339B charge, the indictment alleges, in relevant part, that the Defendant,

 “knowingly attempted to provide material support and resources, namely personnel
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 2 of 11 PageID 1269




 (including himself) and services, to a foreign terrorist organization.” Doc. 33 at 1.

        On December 15, 2020, the Court denied the Defendant’s motion to dismiss

 the indictment for failure to state an offense and multiplicity. Doc. 70, 111. In that

 motion, the Defendant had argued that Count One of the indictment, which alleges

 the § 2339B offense, does not state that the Defendant attempted to place himself

 under the foreign terrorist organization’s direction and control, which he contended

 was an essential fact that must be pled. Doc. 111 at 3. That same day, the Court

 denied a separate motion by the Defendant, which had argued that Count One was

 void for vagueness as applied to him, for similar reasons. Doc. 109 at 3. The Court

 also denied the Defendant’s motion for a bill of particulars as to Count One. Doc.

 110.

               II.    The Defendant has not met the exacting standard
                           for striking alleged surplusage

        An indictment need only contain “a plain, concise, and definite written

 statement of the essential facts constituting the offense charged.” Fed. R. Crim. P.

 7(c)(1). An indictment that tracks the language of the statute satisfies this

 requirement if it includes the elements of the offense and a statement of the facts

 sufficient to inform the defendant of the offense. Hamling v. United States, 418 U.S.

 87, 117 (1974); United States v. Fern, 155 F.3d 1318, 1325 (11th Cir. 1998); United

 States v. Ramos, 666 F.2d 469, 475 (11th Cir. 1982).

        A motion to strike surplusage from an indictment should not be granted

 “unless it is clear that the allegations are not relevant to the charge and are



                                             2
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 3 of 11 PageID 1270




 inflammatory and prejudicial.” United States v. Huppert, 917 F.2d 507, 511 (11th Cir.

 1990); see also United States v. Bullock, 451 F.2d 884, 888 (5th Cir. 1971). This standard

 for striking surplusage is “exacting.” United States v. Awan, 966 F.2d 1415, 1426 (11th

 Cir. 1992) (cleaned up). Additionally, even when prejudice can be shown, the Court

 should not strike the information if it is relevant to the charged offense. Huppert, 917

 F.2d at 511; United States v. Aldissi, No. 8:14-CR-217-T-33EAJ, 2014 WL 5285984, at

 *1 (M.D. Fla. Oct. 15, 2014), aff'd, 758 F.App'x 694 (11th Cir. 2018) (citing United

 States v. Scarpa, 913 F.2d 993, 1013 (2d Cir. 1990); accord United States v. Brye, 318 F.

 App'x 878, 880 (11th Cir. 2009). Furthermore, the Court may reserve ruling on a

 motion to strike surplusage until hearing the evidence at trial and determining its

 relevance. See Awan, 966 F.2d at 1426; United States v. Al–Arian, 308 F. Supp. 2d

 1322, 1333 (M.D. Fla. 2004).

       18 U.S.C. § 2339A(b)(1) defines the term “material support or resources” as

 follows:

       The term “material support or resources” means any property, tangible or
       intangible, or service, including currency or monetary instruments or financial
       securities, financial services, lodging, training, expert advice or
       assistance, safehouses, false documentation or identification, communications
       equipment, facilities, weapons, lethal substances, explosives, personnel (1 or
       more individuals who may be or include oneself), and transportation, except
       medicine or religious materials.

 By its own terms—namely, the use of the word “including”—the list of property or

 services that may constitute “material support or resources” is non-exhaustive. Here,

 the indictment alleges that the Defendant “knowingly attempted to provide material

 support and resources, namely personnel (including himself) and services” to the

                                             3
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 4 of 11 PageID 1271




 Islamic State of Iraq and al-Sham (“ISIS”). Doc. 33 at 1. The indictment, therefore,

 specifies what type of “material support or resources” that the Defendant allegedly

 provided.

       As the United States noted in a previous motion response (Doc. 91), the facts

 set forth in the complaint suggest three different ways in which the Defendant

 attempt to provide material support or resources to ISIS. These include: a) personnel

 in the form of himself; b) personnel through his recruitment of the confidential

 source (“CHS-1”); and c) services in the form of an attack on behalf of ISIS, which

 was meant to further its terroristic goals. A timeline of key events leading up to the

 Defendant’s arrest, including his own statements and actions, is laid out in the

 complaint. Based on what has been disclosed, the Defendant can prepare for trial

 and know that the United States will not surprise him during opening statements

 with a completely new theory of prosecution. The facts adduced so far show that the

 Defendant pledged his allegiance to ISIS, acquired weapons and other gear,

 rehearsed carrying out an attack, surveilled potential targets, and attempted to recruit

 and indoctrinate CHS-1 to help him provide material support to ISIS. Simply put,

 the Defendant can understand what alleged conduct underpins Count One.




                                            4
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 5 of 11 PageID 1272




        Having previously claimed that the term “services” was not specific enough

 (see Doc. 72), 1 the Defendant now claims that it is surplusage. According to the

 Defendant, Congress’s inclusion of the word “personnel” in the definitional list of §

 2339A(b)(1), along with Congress’s limitation on that word’s scope in § 2339B(h),

 effectively eliminates any possibility for the provision of a “service” that is not the

 provision of “personnel.” Doc. 153 at 4. In other words, he argues, all “services”

 must be performed by “personnel.” Therefore, the definitional list is exhaustive. This

 is wishful thinking, however.

        The term “services” may include the term “personnel,” but that does not mean

 that all “services” must be performed by “personnel.” In trying to claim otherwise,

 the Defendant stretches the holding in Holder v. Humanitarian Law Project, 561 U.S. 1,

 23 (2010), too far. Humanitarian Law Project did not say that “services” equal

 “personnel.” Rather, it held that, with regard to a vagueness challenge under the Due

 Process Clause, the term “service” refers to concerted activity, not independent

 advocacy. Id. at 18, 23-24. Put differently, “a person of ordinary intelligence would

 understand that independently advocating for a cause is different from providing a

 service to a group that is advocating for that cause.” Id. at 24. As a result, § 2339B is

 not unconstitutionally vague. See id.



 1
   The Defendant previously argued, unsuccessfully, that he was not sufficiently apprised of what
 he must defend against with respect to the term “services” in the indictment. Doc. 72 at 3. In
 response, the United States argued that this amounted to a request for generalized discovery.
 Doc. 91 at 2-4; see United States v. Warren, 772 F.2d 827, 837 (11th Cir. 1985). The Court denied
 the Defendant’s motion. Doc. 110.


                                                5
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 6 of 11 PageID 1273




       Under the Defendant’s reading of § 2339A(b)(1), inclusion of the term

 “personnel” in an indictment prevents the Government from alleging any other

 forms of services—even those that the statute specifically lists, such as “training,”

 “financial services,” “expert advice or assistance,” or “transportation.” See Doc. 153

 at 6-7. Per the Defendant’s logic, the use of these terms, in addition to “personnel,”

 would be surplusage. See id. But that reading cannot be correct, or Congress

 presumably would have just used the term “personnel” in the statute instead of

 “any…service”—let alone the specific list of services that it included. Indeed, even if

 the list at § 2339A(b)(1) is exhaustive (which the Government does not believe to be

 the case), then there is no reason why “personnel” cannot coexist in an indictment

 with the other specified forms of “service.” This is consistent with Humanitarian Law

 Project, in that the Government must still prove that the other services involved some

 form of concerted activity with the foreign terrorist organization. See 561 U.S. at 23-

 24.

       “Personnel” commonly means i) a body of persons usually employed (as in a

 factory or organization), or ii) the plural of persons. Personnel (noun), Merriam-

 Webster.com (last visited Apr. 28, 2021), https://www.merriam-

 webster.com/dictionary/personnel. This first definition is consistent with the

 limiting provision of § 2339B(h), which states:

       No person may be prosecuted under this section in connection with the term
       “personnel” unless that person has knowingly provided, attempted to provide,
       or conspired to provide a foreign terrorist organization with 1 or more
       individuals (who may be or include himself) to work under that terrorist
       organization’s direction or control or to organize, manage, supervise, or

                                             6
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 7 of 11 PageID 1274




          otherwise direct the operation of that organization. Individuals who act
          entirely independently of the foreign terrorist organization to advance its goals
          or objectives shall not be considered to be working under the foreign terrorist
          organization’s direction and control.

 Thus, in the context of providing material support or resources, “personnel” suggests

 an employment-type relationship (or attempted relationship). That said, it is easy to

 envision qualifying “services” that are not provided by “personnel,” such as a money

 transmitting business in the United States that knowingly transfers money overseas

 to ISIS members—thereby providing “financial services.” The operators of that

 business might not be considered “personnel” of the organization, because they

 control their own, separate business entity, but they could still be charged under

 § 2339B for providing “services” to it. See, e.g., United States v. Moalin, 973 F.3d 977,

 985-87 (9th Cir. 2020). Likewise, a hospital doctor who knowingly provides “expert

 advice or assistance” by treating ISIS fighters so that they can return to fight could be

 prosecuted under the statute under a “services” theory, even if they maintain

 separate employment. See, e.g., United States v. Farhane, 634 F.3d 127, 141 (2d Cir.

 2011).

          In this case, the Defendant attempted to work under ISIS’s direction and

 control, and he also recruited CHS-1 to do the same. The Defendant pledged his

 allegiance to ISIS and vowed to support the organization’s goals as a fighter in the

 United States. Combined with the Defendant’s other acts evincing his desire to work

 under ISIS’s direction and control, this qualifies as a theory of “personnel” under §

 2339A(b)(1). See United States v. Augustin, 661 F.3d 1105, 1120 (11th Cir. 2011). Just



                                              7
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 8 of 11 PageID 1275




 by offering himself (or CHS-1) as an ISIS fighter, the Defendant’s acts represent a

 sufficient, and distinct, theory of prosecution. But the Defendant did more than that.

 He also attempted to carry out an attack on behalf of ISIS—regardless of his status as

 “personnel”—thereby providing a separate “service” to the organization. This is a

 second theory of prosecution. Moreover, it does not require the Defendant to have

 offered himself as “personnel,” although he certainly did so. Rather, the Defendant

 could have attempted to carry out an attack for ISIS as a mercenary or independent

 fighter, and that would still qualify as a “service.” Because “personnel” and

 “services” are not mutually exclusive, the Defendant should not be permitted to

 strike either theory from the indictment.

       Ultimately, it cannot be said that the allegations concerning “services” in the

 indictment are not relevant to the charge—let alone that they are inflammatory and

 prejudicial. Huppert, 917 F.2d at 511. Instead, the allegations constitute a distinct

 theory of prosecution. The Defendant, of course, would like to strike the term

 “services” from the indictment, because then the Government would be left with just

 one theory. In addition, the Defendant could then emphasize the limitations that §

 2339B(h) places on the “personnel” theory—just as he has repeatedly argued in his

 litigation to date. Reshaping an indictment to better fit a defense, however, is simply

 not the purpose of a motion to strike surplusage under Rule 7. Where, as here, the

 allegations are clearly relevant to the charge, the Court must allow them to remain in

 the charging instrument See Awan, 966 F.2d at 1426 (noting “exacting” standard for

 motion to strike).

                                             8
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 9 of 11 PageID 1276




       Meanwhile, any arguments that the Defendant wishes to make with regard to

 the sufficiency of the evidence as to Count One can be made during and after trial, or

 on appeal. Therefore, at a minimum, if the Court does not deny the Defendant’s

 motion, then it can reserve ruling on the motion until after the Government has

 introduced its evidence at trial. See Awan, 966 F.2d at 1426.

       To the extent that the Defendant’s motion argues in the alternative that Count

 One’s “services” language fails to state an offense, this Court has already denied his

 request as to a bill of particulars. Doc. 110. In doing so, the Court found that “[t]he

 indictment in this case tracks the statutory language and adequately informs

 Defendant of the charges pending against him.” Id. at 3. The Supreme Court has

 held that, when assessing the constitutional sufficiency of an indictment, a court

 must find: first, that its contains the elements of the offense charged and fairly

 informs a defendant of the charge against which he must defend; and, second, that it

 enables him to plead an acquittal or conviction in bar of future prosecutions for the

 same offense. See Hamling, 418 U.S. at 117 (citations omitted). Similarly, the

 Eleventh Circuit has made clear that “[a]n indictment that tracks the wording of the

 statute under which an offense is charged will meet these constitutional requirements

 if the language sets forth the essential elements of the crime, and adequately specifies

 the time, place and participants involved.” United States v. Harrell, 737 F.2d 971, 975

 (11th Cir.1984) (citations and internal quotations omitted).Where the indictment

 accomplishes these ends, a Defendant’s constitutional rights have not been impinged,

 even if he does not know every evidentiary detail that will be used to establish his

                                             9
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 10 of 11 PageID 1277




  commission of the offense. See United States v. Diecidue, 603 F.2d 535, 547 (5th Cir.

  1979). Given the Court’s prior finding, as well as the specific allegations laid out in

  Count One, the Court should give short shrift to this alternative argument.

                                     III.    Conclusion

        For all of the foregoing reasons, the Court should deny the Defendant’s

  motion to strike language from the indictment.


                                               Respectfully submitted,

                                               KARIN HOPPMANN
                                               Acting United States Attorney

                                       By:     /s/ Patrick D. Scruggs
                                               Patrick D. Scruggs
                                               Assistant United States Attorney
                                               United States Attorney No. 140
                                               400 North Tampa Street, Suite 3200
                                               Tampa, Florida 33602
                                               Telephone:        (813) 274-6000
                                               E-mail: patrick.scruggs@usdoj.gov




                                              10
Case 8:20-cr-00206-TPB-AEP Document 155 Filed 04/28/21 Page 11 of 11 PageID 1278




    U.S. v. Muhammed Al-Azhari                  Case No. 8:20-cr-206-TPB-AEP


                            CERTIFICATE OF SERVICE

           I hereby certify that on April 28, 2021, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system which

    will send a notice of electronic filing to the following:

           Samuel Landes, Esq.


                                                   /s/ Patrick D. Scruggs
                                                   Patrick D. Scruggs
                                                   Assistant United States Attorney
                                                   United States Attorney No. 140
                                                   400 North Tampa Street, Ste. 3200
                                                   Tampa, Florida 33602
                                                   Telephone: (813) 274-6000
                                                   Facsimile: (813) 274-6125
                                                   E-mail: patrick.scruggs@usdoj.gov




                                              11
